       Case 1:20-cv-00295-KG-CG Document 28 Filed 07/14/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JOHN R. LEVENDOSKI,

              Plaintiff,
v.                                                               CV No. 20-295 KG/CG

C R BARD INCORPORATED, et al.,

              Defendants.

                      ORDER VACATING STATUS CONFERENCE

     THIS MATTER is before the Court on the parties’ Joint Notice of Settlement (the

“Notice”), (Doc. 26), filed July 13, 2020. In the Notice, the parties explain all claims in

this matter have been settled. (Doc. 26 at 1). IT IS THEREFORE ORDERED that the

status conference scheduled for July 16, 2020, is hereby VACATED.

     IT IS SO ORDERED.

                                    ________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
